Citation Nr: 1047689	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-00 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for basal cell carcinoma, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 
1969.  He served in Vietnam.  

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the benefit sought on appeal.

When this case was previously before the Board in October 2009 
and July 2010, it was remanded for additional development.  

In April 2009, the Veteran testified before a Veterans Law Judge 
no longer employed by the Board.  In November 2010, he testified 
before the undersigned Veterans Law Judge.  A transcript of each 
hearing is in the record.  

The case is now before the Board for final appellate 
consideration.


FINDING OF FACT

Basal cell carcinoma was initially demonstrated years after 
service, and has not been shown by competent clinical, or 
competent and credible lay, evidence of record to be related to 
service or exposure to sun or herbicide during service. 


CONCLUSION OF LAW

Basal cell carcinoma was not incurred in or aggravated by active 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously defined 
by the courts, those five elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is required 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and/or an effective date 
will be assigned if service connection is awarded.

In correspondence dated in June 2006, VA informed the appellant 
of what evidence was required to substantiate his claim, and of 
his and VA's respective duties for obtaining evidence.  The 
correspondence also notified him that a disability rating and 
effective date would be assigned, in the event of award of the 
benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 
U.S.C.A. § 5103 required that VCAA notice be provided prior to an 
initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  The 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds that the VCAA notice 
requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records (STRs), private medical 
records, VA medical records, and the Veteran's statements in 
support of his claims.  The Board has carefully reviewed the 
statements and concludes that there has been no identification of 
further available evidence not already of record.  

In this regard, the Veteran testified during the November 2010 
hearing that his initial diagnosis of skin cancer might have been 
in 2001, the date of the earliest private medical record of 
treatment for skin cancer in his claims file.  He was unsure.  He 
also stated that the treatment by a referring private physician 
identified in a 2001 private treatment report in the claims file 
was for a benign lesion.  He also testified that he received no 
VA treatment prior to 2005, which is the date of the earliest VA 
treatment records in the claims file.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the Veteran's 
claim.

A VA examination and opinion with respect to the issue on appeal 
was obtained in January 2010.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinion obtained in this case is more 
than adequate, as it is predicated on a reading of the Veteran's 
claims file and medical records, and the results of a physical 
examination.  It considers all of the pertinent evidence of 
record, to include the statements of the Veteran, and provides a 
rationale for the opinion offered.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 
22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.




Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all 
of the evidence in the claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to such agent during that service.  38 C.F.R. § 3.307(a) 
(2010).  The last date on which such a veteran shall be presumed 
to have been exposed to an herbicide agent shall be the last date 
on which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In this case, the Board acknowledges that the Veteran served in 
Vietnam during the Vietnam Era, and, as such, in-service exposure 
to herbicides is presumed.  The Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. 107- 103, 115 Stat. 976 (2001).  
See 38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3- 2000.

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 
41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996).

Where the evidence does not warrant presumptive service 
connection, the Federal Circuit has determined that an appellant 
is not precluded from establishing service connection with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Veteran contends that his basal cell carcinoma is a result of 
exposure to sun or herbicide while in Vietnam.  During his 
hearing before the undersigned Veterans Law Judge, he described 
intense sun exposure during Vietnam that he said was worse than 
any post-service exposure.  He said that doctors had told him it 
was possible that exposure to Agent Orange caused his basal cell 
carcinoma.

The list of diseases that VA has associated with Agent Orange 
exposure does not include basal cell carcinoma.  38 C.F.R. § 
3.309(e).  Therefore, presumptive service connection for the 
Veteran's basal cell carcinoma is not warranted.  38 C.F.R. 
§§ 3.307, 3.309; see also 75 Fed. Reg. 53,202-53,216 (August 31, 
2010).

Turning to service connection on a nonpresumptive basis, the 
Veteran's service treatment records are negative for complaints, 
symptoms, findings or diagnoses related to basal cell carcinoma. 

The post-service medical evidence is negative for relevant 
complaints, symptoms, findings or diagnoses for decades after the 
Veteran's separation.  A significant lapse in time between 
service and post-service medical treatment may be considered as 
part of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

A February 2001 private treatment report provides that the 
Veteran had been referred for possible basal cell carcinoma on 
the right ear.  The report provides that the Veteran had no 
previous history of skin cancer.  He did work outside, usually 
with a ball cap.  He did not use any sunscreens.  The impression 
was basal cell carcinoma on right ear.  It was excised that day.  

Subsequent VA treatment records dated in April 2006 reflect a re-
excision of basal cell carcinoma from the right ear.  

The report of a January 2010 VA skin examination provides that 
the examiner reviewed the Veteran's claims file, and sets forth 
the relevant history, the Veteran's subjective complaints, and 
examination results.  The resulting diagnosis was status-post 
basal cell carcinoma skin lesion with excision of lesion from 
right ear in 2001 and 2006, as well as left nostril in 2007; 
actinic keratoses; seborrheic keratoses; cherry hemangioma; and 
skin tags.  

The examiner stated that, upon reviewing records and the current 
evaluation, he would conclude that the Veteran's current skin 
condition, including basal cell carcinoma lesions, actinic 
keratoses, seborrheic keratoses, cherry hemangioma, and skin tags 
were not as likely as not directly related to possible 
herbicide/Agent Orange exposure while serving in Vietnam.  In 
addition, the current skin condition as described in the opinion 
seemed less likely as not related to in-service sun exposure.  

In the body of the report, the examiner explained that the 
Veteran had no skin problems noted during active duty, no history 
of basal cell carcinoma prior to 2001, and no private medical 
records of ongoing skin problems from military service until 
2001.  The examiner noted that skin cancers, actinic keratoses 
and seborrheic keratoses have not specifically been related to 
herbicide/Agent Orange exposure.  They were more often than not 
related to sun exposure.  The examiner noted that the Veteran had 
worked outside for most of his life.  After discharge, he worked 
on oil rigs for a while, then supervisory positions.  He also 
worked on pipeline construction and surveying crews laying out 
easements for pipelines.  He worked as an oil and gas well 
inspector for about 13 years.  Thus, a review of the Veteran's 
history since discharge from service indicated that he had worked 
outside most of the time.  The Veteran did not indicate any 
regular use of sunscreen or sun block.  He was active military 
for about two years.  The examiner expressed the opinion that the 
Veteran had much greater possible history of sun exposure apart 
from military service than during military service.  

The Board finds that this medical opinion constitutes probative 
evidence against the Veteran's claim.  It is based on current 
examination results and a review of the medical record.  The 
examiner explained his opinion with references to the Veteran's 
active duty and post-service medical and occupational history.  
This fact is particularly important, in the Board's judgment, as 
the references make for a more convincing rationale.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion").  See also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a medical 
opinion include the thoroughness and detail of the opinion.); 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as 
to a nexus may decline in probative value where the physician 
fails to discuss relevant medical history).

The Veteran's own contentions do not constitute medical evidence 
in support of his claim.  The Veteran is not competent to 
diagnose the etiology of his disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that his 
current basal cell carcinoma is related to active duty or 
exposure to sun or herbicide during active duty.  

The Board is aware that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, supra.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Nevertheless, to the extent that the Veteran could be able to 
observe continuity of symptoms such as skin lesions ever since 
his separation from active duty, the credibility of his opinion 
is outweighed by the lack of pertinent findings in his service 
treatment records, the lack of probative medical evidence in 
support of his claim, and his denial of a history of skin cancer 
made in conjunction with seeking medical treatment in 2001.  In 
this regard, while the Board acknowledges that the absence of any 
corroborating medical evidence supporting the assertions, in and 
of itself, does not render the statements incredible, such 
absence is for consideration in determining credibility.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  Further, the finding of lack of 
credibility in this case is not simply based on the absence of 
supporting medical evidence, but rather, additionally based on a 
conflicting prior statement made in 2001 denying a medical 
history of skin cancer.  Simply stated, the Board finds that the 
service treatment records (which include no evidence of basal 
cell carcinoma), the Veteran's 2001 denial of a history of skin 
cancer, and post-service medical records (which include no 
evidence of basal cell carcinoma for decades after service, and a 
medical opinion that the basal cell carcinoma is not related to 
service) outweigh the Veteran's current contentions made in 
conjunction with a claim for monetary benefits.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for basal cell carcinoma, to 
include as secondary to herbicide exposure.  As the preponderance 
of the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for basal cell carcinoma, to 
include as secondary to herbicide exposure, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


